Case 1:18-CV-00684-.].]|\/|-LDA Document 5-3 Filed 12/19/18 Page 1 of 10 Page|D #: 141

United States District Court
District of Rhode Island

 

Manny Chum
Plaintiff

v. Case No.: 18-cv-684

GNMA II;
Paciflc Union Financial
Association LLC

Defendants

 

Affidavit of Ryan Kojadulian of JM Adjustment Services

I, Ryan Kojadulian, of JM Adjustment Services, having personal knowledge
of the facts contained in this affidavit, on oath, state as folloWs:

1. l am employed by or serve in the capacity of Compliance Manager at Jl\/[
Adjustment Services.

2. In my capacity as Compliance Manager, I along With others have
knowledge of the business records of JM Adjustment Services as they
relate to the Mortgage Which is the subject of the above captioned case.
JM Adjustment Services’ records are kept in the ordinary course of
business by persons Who have a business duty to make such records. The
records are made at or near the occurrence of events so recorded. To the
extent records related to the loan come from another entity, those records
Were received by JM Adjustment Services in the ordinary course of its
business, have been incorporated into and maintained as part of JM
Adjustment Services’ business records, and have been relied on by JlVI
Adjustment Services. I have personal knowledge of facts set forth in this
affidavit based upon my review of JM Adjustment Services’ business
records maintained in connection With the Mortgage.

3. JM Adjustment Services performs field operational services for mortgage
lenders and servicers, among them being the dispatch of individuals on
behalf of mortgage services to mortgaged property for the purposes of

Case 1:18-CV-00684-.].]|\/|-LDA Document 5-3 Filed 12/19/18 Page 2 of 10 Page|D #: 142

arranging face-to-face meetings with mortgagors pursuant to regulations
promulgated by the Secretary of Housing and Urban Development.

4. JM Adjustment Services’ business records reflect that at 5:51pm on
August 29, 2017, Michael Pratt a representative from JM Adjustment
Services visited property owned by the Plaintiff in this action commonly
known as 115 Second Avenue in Cranston Rhode Island (the “Property”)
to see the Plaintiff in an attempt to arrange a face to face interview with
the Plaintiff. JM Adjustment Services visited the property at the request
of the holder of the subject Mortgage, Pacific Union Financial Association
LLC to satisfy regulations promulgated by the Secretary of Housing and
Urban Development relating to face to face interviews with delinquent
borrowers.

5. Upon visiting the property, Michael Pratt met an individual who claimed
to be the son of l\/ls. Chum. Michael Pratt provided to that individual an
envelope containing documentation attached to this Affidavit as EXhibit A
relating to the attempted face-to-face meeting.

The Remainder of' this Page is Left Intentionally Blank

Case 1:18-CV-00684-.].]|\/|-LDA Document 5-3 Filed 12/19/18 Page 3 of 10 Page|D #: 143

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY this l 3“` day
of Dcc¢mher , 2018.

z " di
By 41:!7_.\*_/ f

(._ 05\¢\_(‘1 '|\ :\ r\.€ c ¢"'f"|.‘a_»\.-_\. -:-'\ . y
/

Title:
sTATE oF ;->/`“l 11 l\{ galt-1
ooUNTY oF M¢.<\Ml>

Ehe foregoing instrument was acknowledged and sworn before me this
\K" day of ve c_;.> mm c 2018 by
` . w 14.-. AO l\ w-- as a Compliance Manager of Jl\/I

as identificationn

 

;

 

ft /~"/?'77/ ”‘-'#”’
Slgnatui€ of Notary Public ©
rod 5 §

Name of Notary Public: z¢'*€ll°\fl-‘\)

 

Personally known: )/65
OR Produced Identification
Type of Identification Produced

ZACHAHY PF\EUSS
Notary Public, State of Micnigan
CountyOankland
MyCommissionExpires05-24-202a
Acting in the County of /Vl

Case 1:18-cv-00684-.].]|\/|_-_|__QA Do§gment 5-3 Filed 12/19/18 Page 4 of 10 PagelD #: 144

AucusT 28, 2017 EXH‘b'l" A\)

SOCHANNA CHUM & MANNY CHUM Account Number: 0000898270
115 SECOND AVE Pr°Pe\'ty Addre$$¥ 115 SECOND AVE
CRANSTON, R| 02910 CRANSTON, Rl 02910

Re: Foreclosure Prevention
Dear Customer(s):

Pacific Union, the mortgage servicer on the above referenced account, identified that you are in default under the terms of
your note and mortgage or deed of trust. We realize that you may be experiencing a temporary or permanent financial
difficulty that has led to the delinquency.

We want to work with you to resolve the delinquency and avoid foreclosure. We are willing to meet with you in person or
by telephone.

Options available, which may be tailored to your individual circumstances, include:

Repayment Plans

Loan Modifications

Short Sales

Deeds in Lieu of Foreclosure

As a reminder, these options may not be available to everyone and you are still obligated to make all future loan payments
as they come due, even while we are evaluating the types of assistance that may be available to you. Please be advised
that there is no guarantee that you will be eligible to receive any (or a particular type of) assistance through one of these
programs.

To discuss your situation and to obtain more information about the foreclosure prevention alternatives available to you, or
to schedule a meeting, please contact our Loss Mitigation Department, toll free, at (855) 573-2289. Representatives are
available Monday through Friday between the hours of 8:00 am - 6:00 pm.

lf you do not feel comfortable talking with Pacific Union, you should immediately contact a HUD-approved housing
counseling agency and arrange an appointment with a counselor. A counselor will help you assess your Hnancial situation,
determine what options are available to you, and can contact Pacific Union with you or on your behalf to discuss what
course of action is best for you. To obtain the name and contact information for a counseling agency near youl call (800)
569-4287. You can also get an automated referral to the three housing counseling agencies located closest to you by
calling (800) 569-4287. HUD has information about loss mitigation assistance at its website at:
http://www.hud.gov/offices/hsg/sfh/econ/econ.cfm.

We look fon/vard to discussing loss mitigation options that may be available to you to avoid foreclosure.
Sincerely,

Pacific Union

This communication from a debt collector is an attempt to collect a debt and any information obtained will be
used for that purpose.

F2F LM__028 0615

Case 1:18-cv-00684-.].]|\/|-LDA Document 5-3 Filed 12/19/18 Page 5 of 10 PagelD #: 145

REQUEST FOR lleRTGAGE AsslSTANcE FORNl
lmportant! To avoid delays, please make sure all pages are complete and accurate.
Number of Peop|e in Househo|d: Loan Number

 

 

 

 

BoRRowER and PRoPERTY lNFoRlviATloN

 

 

 

 

Borrowel’s Name Co-Borrowers Name

Social Security Socia| Security

Number Date of Birth: Number Date of Birth:
Home Phone Number Home Phone Number

With Area Code With Area Code

Email Address Email Address

l wish to keep my horne E Yes E No

 

When you give us your mobile phone number, we have your permission to contact you at that number about all of your Pacific Union Financial, LLC accounts. Vour
consent allows us to use text messoging, artificial or prerecorded voice messages and automatic dialing technology for informational and account service calls, but
notfor telemarketing or sales caIIs. lt may include contact from companies working on our behalf to service your accounts. Message and data rates may apply.
You ma contact us on time to change these re ererlces.

NON-BORROWER HOUSEHOLD CONTR|BUTOR
ls there a person not on the mortgage note who lives in the residence and contributes

 

 

 

 

financially to the househo|d? E Yes l] No

lf yes, complete the following:

First and last name[s]: Contributor(s] Slgnature{s]:
Monthly amount contributed to the household: 5

Are there living expenses for this person? E Yes U No

 

|f yes, monthly amount of ea¢;:renses'»'d 5

NllL|TARY AFF|L|AT|ON

 

 

|s anyl borrower a service member? E Ves E No
lf yes, since 8/11/01 has the service member been, or is the Service member currently, serving

on active duty with the United States N|i|itary? |] Yes [l No
Has the service member recently been deployed away from the principal residence or recently received

a Permanent Change of Station (PCS) order? E Ves E No

 

lf yes, l intend to occupy this property as my primary residence sometime in the future. E| Yes [l No
ls any borrower the surviving spouse of a deceased service member who was on active duty at

 

 

the time of the death? l] Ves [| No
The property is my: |I| Prlmary Residence l:l Second Home lJ lnvestment
The property is: |I| 0wner Occupied lI| Renter Occupied |J Vacant

 

Mailing Address:
Property Address {if same as mailing address,just write "’same“]:

 

 

 

 

 

 

 

 

 

 

 

 

ls the property listed for sa|e? l] Yes [l No Have you contacted a credit counseling agency for help? E Yes E No
lf yes, what was the listing date? |f yes, please complete the following:

Have you received an offer on the property? l:l Ves E No

Date of Offer: Amount of Offer: $ Counselor’s Name:

Closing date: Agency Name:

Agents Name: Counselor's Phone Number:

Agent's Phone Number: Counselor’s Email:

For Sale by 0wner? E Yes E No

Who pays the real estate tax bill on your property? Who pays the insurance premiums for your property?

l] l do lI| Pacific Union does lI| Condo or HOA does El l do lI| Pacific Union does lI| Condo or HOA does
Are the taxes current? |Il Yes El No ls the policy current? |Il Yes |Il No

Condominium or HOA Fees? |I| Yes l:l No

Are the fees paid current? |I| Yes l:| No Name(s) of lnsurance Company:

Name and address that Condo ar HOA fees are paid to: |"S\-lrahCe COmPanV Phone Numberl§)l

 

 

 

 

 

 

F2F RMA 0615

Case 1:18-cv-00684-.].]|\/|-LDA Document 5-3 Filed 12/19/18 Page 6 of 10 PagelD #: 146

REQUEST FOR lVlORTGAGE ASS|STANCE FORN\

lmportant: To avoid delays, please make sure all pages are complete and accurate.

Loan Number:

 

 

HARDsHiP AFF|DAVIT

l, (We) am/are requesting a review.
l arn having difficulty making my monthly payment because of financial difficulties created bv (check all that apply}:

 

|:l My household income has been reduced. For example: reduced pay or hours,
decline in business or self-employment earnings, death, disability or divorce of a
borrower or co-borrower

l:l My monthly debt payments are excessive and l arn overextended with my
creditors. Debt includes credit cards, home equity or other debt.

 

E lVly expenses have increased. For example: monthly mortgage payment reset,
high medical or health care costs, uninsured losses, increased utilities or
property taxes.

|] My cash reserves, including all liquid assets, are insufficient to maintain my
current mortgage payment and cover basic living expenses at the same time.

 

ll l am unemployed and (a) l am receiving/will receive unemployment benefits or
(b) my unemployment benefits ended less than 6 months ago.

 

l believe that my situation is:
E Short~term (under 6 months)
ij Medium-term ( 6- 12 months)
. Long-term or permanent {greater than 12 months]

 

Explanation (continue on a separate sheet of paper if necessary):

 

 

 

 

1. Complete and provide these forms:
» Request for Mortgage Assistance Form
0 Form 4506T
~ Last two years Tax Returns (All schedules and pages)
¢ Hardship documentation

 

2. Provide the documentation below based on your income type:

SectionC REQU|RED DOCU|V|ENTAT|ON

 

lF ANV OF THE FOLLOW|NG APPLY TO YOU:

PROV|DE A COPV OF:

 

Unemp|oyment: You are currently unemployed and receiving unemployment
benefits

¢ A copy of your benefits (unemp|oyment) statement or letter detailing the
amount, frequency and duration of your unemployment benefits
¢ Two most recent bank statements

 

Recent|y Emp|oyed: You have recently become employed but have not yet
received pay from your new employer

» Tax return from the previous year (inc|uding all schedules)

l Two most recent bank statements

0 Offer letter from new employer detailing your hourly or annual pay,
number of hours to be worked each week, and permanent or temporary
position designation

 

You are paid hourly or salary

0 Tax return from the previous year (inc|uding all schedules)

~ Copies of your most recent pay stubs showing year-to-date earnings. |f you
are paid:

~ Bi- Week|y or semi-month|y (2 consecutive pay stubs)

o Weekly (4 consecutive pay stubs)

0 Monthly (1 paystub)

0 A copy of your most recent W-2

 

You have experienced divorce or legal separation: (separation of borrowers
unrelated by marriage, civil union or similar domestic partnership under
applicable law)

0 Divorce decree signed by the court; or Separation agreement signed by the
court; or recorded Quitclaim Deed evidencing that the non-occupying
borrower or co-borrower has relinquished all rights to the property

 

A death has occurred: Death of a borrower or death of either the primary or
secondary wage earner in the household or dependent family member

0 Death certificate or Probate/ Executor Documentation provided by court

 

You receive fixed income such as:

Social Security Disabi|ity

Death Benefits Pension

Public Assistance Adoption Assistance

¢ Tax return from the previous year (inc|uding a|| schedules)

0 Copy of benefit statement or letter from source indicating amount of
income, frequency, and duration

» Two most recent bank statements

 

You receive alimony or child support as income: you are not required to
disclose child support, alimony or separate maintenance, unless you choose to
have it considered in our review of foreclosure alternatives

¢ Divorce Decree or Separation Agreement or other written agreement filed
with the court indicating amount and duration of payments
Two most recent bank statements showing deposits of this income

 

Vou have income from rental property that is not your primary residence

Lease Agreement(s)
Two most recent bank statements showing deposits of rent

 

Vou're self-employed or you receive a 1099

 

 

Tax return from the previous year (inc|uding all schedules)
Two most recent bank statements
Most recent quarterly or year to date profit and loss statement compiled by

 

F2F RMA 0615

 

Case 1:18-cv-00684-.].]i\/|-LDA Document 5-3 Filed 12/19/18 Page 7 of 10 PagelD #: 147

 

 

a CPA
¢ 1099 letter from employer with start date and year to date gross income

 

 

 

 

 

 

 

 

 

 

 

 

. 0 ' 0 l l
EMPLOYMENT |NFORMATlON

Borrower monthly income: $ Co-borrower Monthly income: $

l am: ij Emp|oyed by a Company l am: l:| Emp|oyed by a Company
Company #1 Name: Company #1 Name:
Company #1 Address: Company #1 Address:
Emp|oyment Start Date: Emp|oyment Start Date:
Company #2 Name: Company #2 Name:
Company #2 Address: Company #2 Address:
Emp|oyment Start Date: Emp|oyment Start Date:

l am: ESelf-Employed Percent of Ownership % l am: USelf-Employed Percent of 0wnership %

iam: l:l independent Contractor Number of months paid

 

l am: ij independent Contractor Number of months paid

 

Gross

Se|f income

Overtime

U income
Monthly Tips, Commissions, Bonus

Non-Taxable Social
Monthly Taxab|e Social Security Benefits or Other Monthly
income from Annuities or Retirement Plans

Child Su
Monthly Gross Rents Received

Food
Monthly Other

Accou s
Checki Accou
Savi Market
CDs
Stocks/Bonds
Other Cash on Hand
Other Real Estate estimated value
Other
Total assets

F2F RMA 0615

Month First and interest
Second M and interest
Homeowners' insurance
Taxes
Monthly HOA/Condo Fees/Co-Op Fees/Property l\/iaintenance

M on Other
Monthly Credit Cards/lnstallment Loan(s) (tota| minimum

lVlonth Auto
Monthly Other

T
Child Care

Automobile

Food

Life insurance premium
Medical

Uti|ities

Cab|e, int Phone
Other
Total

 

 

 

Case 1:18-cv-00684-.].]i\/|-LDA Document 5-3 Filed 12/19/18 Page 8 of 10 PagelD #: 148

 

Section E ` BANKRUPTCY
Please provide attorney authorization and contact information if you are represented by an attorney.
Have you filed for bankruptcy: E Yes E No lfyes: ij Chapter 7 ij Chapter 13 Filing Date:

Has your bankruptcy been discharged? ij Ves [i No Banl<ruptcy case number:

ADD|T|ONAL LlENS/lVlORTGAGES OR lUDGlV|ENTS

[l Check this box if this section does NOT apply to you_

 

 

 

 

 

 

 

 

 

 

 

       

 

 

Lien Ho|der's Name/Servicer Ba|ance Phone Number Reference Number/Loan Number
SectionG 0 ' "0' ' o l

PROPERTY ill

Property Address: Loan Number

Mortgage Servicer Name: Mortgage Ba|ance: $

Second Mortgage Servicer Name: Mortgage Ba|ance: $

Property is: E Vacant E| Second or Seasonal Home ij Rented

Current Value: $ Gross Monthly Rent: $ Monthly Mortgage Payment: $
PROPERTY #2

Property Address: Loan Number

Mortgage Servicer Name: Mortgage Ba|ance: $

Second Mortgage Servicer Name: Mortgage Ba|ance: $

Property is: E Vacant ij Second or Seasona| Home ij Rented

Current Value: 5 Gross Monthly Rent: $ Monthly Mortgage Payrnent: 5

   

RENTAL PROERTV CERT|F|CAT|ON

Vou must complete this certification if you are requesting a mortgage modification with respect to a rental property.

ij Check this box if this section does NOT apply to you.

 

1. l intend to rent the property to a tenant or tenants for at least five years following the effective date of my mortgage modification. l understand that the
Servicer, the U_S. Department of the Treasury, or their respective agents may ask me to provide evidence of my intention to rent the property during such time.
l further understand that such evidence must show that i used reasonable efforts to rent the property to a tenant or tenants on a year-round basis, if the
property is or becomes vacant during such a five-year period.

Note: The term “reasonab|e efforts” includes, without |imitation, advertising the property for rent in local newspapers, websites or other commonly used forms
of written or electronic media, and/or engaging a real estate agent or other professional to assist in renting the property, at or below market rent.

2. The property is not my secondary residence and i do not intend to use the property as a secondary residence for at least five years following the effective date
of my mortgage modification. l understand that if l do use the property as a secondary residence during such five-year period, my use of the property may be
considered to be inconsistent with the certifications l have made herein.

Note: The term "secondary residence" includes, without |imitation, a second home, vacation home or other type of residence that i personally use or occupy on
a part-time, seasonal or other basis.

3. i do not own more than five (5) single-family homes (i.e., one-to-four unit properties) (exclusive of my principal residence).

Notwithstandlng the foregoing conditions, i may at any time sell the gaperty, occupy it as my personal residence, or permit roy legal dependent, parent, or
grandparent to occupy it as their principal residence with no rent charged or coilected, none of which will be considered to be inconsistent with the
certifications made herein.

This certification is effective on the earlier of the dates listed below or the date the Request for Mortgage Assistance form is received bv Pacific Union.

 

 

E By checking this box and initialing below, l am requesting a mortgage modification with respect to the rental property described in this section and l hereby certify
under penalty of perjury that each of the statements above are true and correct with respect to that property,
lnitials: Borrower Co-Borrower

 

F2F RMA 0615

 

Case 1:18-cv-00684-.].]i\/|-LDA Document 5-3 Filed 12/19/18 Page 9 of 10 PagelD #: 149

 

DODD-FRANK CERT|F|CAT|ON

The following information is requested by the Federal government in accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.111-
203) Vou are required to furnish this information, The law provides that no person shall be eligible to begin receiving this assistance, authorized under the
Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.), or any other mortgage assistance program authorized or funded by that Act, if such person in
connection with a mortgage or real estate transaction, has been convicted, within the last 10 years, of any one of the following: (A) felony larceny, theft, fraud, or
forgery, (B) money laundering or (C) tax evasion.

|/We certify under penalty of perjury that l/we have not been convicted within the last 10 years of any one of the following in connection with a mortgage or real
estate transaction:

a) Fe|ony larceny, theft, fraud, or forgery

b) Money laundering or

c) Tax evasion
|/We understand that the Servicer, the U.S_ Department of the Treasury, or their respective agents may investigate the accuracy of my statements by performing
routine background checks, including automated searches of federal, state and county databases, to confirm that i/we have not been convicted of such crimes. l/We
also understand that knowingly submitting false information may violate Federal |aw. This certification is effective on the earlier of the date listed below or the date
this Request for Mortgage Assistance form is received by Pacific Union.

 

 

|NFOR|V|AT|ON FOR GOVERN|V|ENT lVlONlTORlNG PURPOSES

 

 

 

The following information is requested by the federal government in order to monitor compliance with Federal statutes that prohibit discrimination in housing. You
are not required to furnish this information, but are encouraged to do so. The law provides that a lender or servicer may not discriminate either on the basis of
this information or on whether you chose to furnish it. if you furnish the information, please provide both ethnicity and race. For race, you may check more than
one designation if you do not furnish ethnicity, race, or sex, the lender or servicer is required to note the information on the basis of visual observation or surname if
you have made this request for a loan modification in person. lf you do not wish to furnish the information, , ' check the box below.

BORROWER E i do not wish to furnish this information CO-BORROWER E| l do not wish to furnish this information

Ethnicity: Ethnicity:

ij Hispanic or Latino E Hispanic or Latino

E Not Hispanic or Latino ij Not Hispanic or Latino

Race: Race:

E American indian or Alaska Native ij American indian or Alaska Native

[l Asian iIl Asian

[| B|ack or African American l:l Black or African American

[| Native Hawaiian or Other Pacific lslander [l Native Hawaiian or Other Pacific lslander

l:| White [l White

Sex: [l Female E Male Sex: E| Female [i Male

 

 

 

 

HO|V|EOWNERS HOTL|NE

lf you have questions about this document or the general modification process, please call Pacific Union. If you have questions about government programs that
Pacific Union cannot answer or need further counseling, you can call the Homeowner's HOPE"" Hotline at 888-995-HOPE (4673). The Hotline can help answer
questions about the program and offers free HUD-certified counseling services in English and $panish.

 

 

 

 

 

To be Completed by interviewer
This request was taken by: Interviewer's Name (print or type) & lD Number Name /Address of lnterviewer's Employer
[l Face-to-face interview lnterv,~ewer'$ gignatu,e
[| Mai|
EiTelephone Date
[| lnternet
Interviewer's Phone Number (include area code)

 

 

 

 

 

F2F RMA 0615

Case 1:18-cv-00684-.].]i\/|-LDA Document 5-3 Filed 12/19/18 Page 10 of 10 PagelD #: 150

ACKNOWLEDGE|V|ENT AND AGREE|V|ENT

 

 

in malr.in this re vest ar consideration lcerti under errol o era :

1. l understand Pacific Union Financial, LLC may pull a current credit report on all borrowers obligated on the Note.

2. l am willing to commit to credit counseling if it is determined that my financial hardship is related to excessive debt.

3. if i was discharged in a Chapter 7 bankruptcy proceeding subsequent to the execution of the Loan Documents, or am currently entitle to the protections of
any automatic stay in bankruptcy, i acknowledge that Pacific Union Financial, LLC is providing the information about the mortgage relief program at my
request and for informational purposes, and not as an attempt to impose personal liability for the debt evidence by the Note.

4. l understand that if Pacific Union Financial, LLC offers me a Trial Period Plan and | fail to accept or complete the trial plan for any reason, including, for
example, declining the trial plan offer, failing to accept the trial plan offer, failing to make trial plan payments in a timely manner or failing to accept a final
modification at the end of the trial period, i may permanently lose eligibility for a modification under the Making Home Affordable Program and any other
modification program offered by the Servicer.

5. if i am eligible for a Trial Period Plan, Repayment Plan, or Forbearance Plan, and l accept and agree to all terms of such plan, i also agree that the terms of
this Acknowledgment and Agreement are incorporated into such plan by reference as if set forth in such plan in ful|. My first timely payment following
Pacific Union's determination and notification of my eligibility or prequalification for a Trial Period Plan, Repayment Plan, or Forbearance Plan (when
applicable) will serve as acceptance of the terms and conditions set forth in the notice sent to me.

6. i agree that when Pacific Union Financial, LLC accepts and posts a payment during the term of any Repayment Plan, Trial Period Plan or Forbearance Plan,
it will be without prejudice to, and will not be deemed a waiver of, the acceleration of my loan or foreclosure action and related activities and shall not
constitute a cure of my default under my loan unless such payments are sufficient to completely cure my entire default under my loan,

7. l agree that any prior waiver as to my payment of escrow items to Pacific Union Financial, LLC in connection with my loan has been revoked.

8. if l qualify for and enter into a Repayment Plan, Forbearance Plan, or Trial Period Plan, i agree to the establishment of an escrow account and the payment
of escrow items if an escrow account never existed on my |oan.

9. l consent to being contacted concerning this request for mortgage assistance at any email address or cellular or mobile telephone number l have provided
to Lender or Servicer. This includes text messages and telephone calls to my cellular or mobile telephone.

10. That all of the information in this document is truthful and the hardship(s) identified is/are the reason that l need to request a modification of the terms of
my mortgage loan, a short sale, or a deed-in-|ieu of foreclosure.

11. l understand that Pacific Union Financial, LLC, the U.S. Department of the Treasury, owner or guarantor of my mortgage or their agents may investigate
the accuracy of my statements and may require me to provide additional supporting documentation l also understand that knowingly submitting false
information may violate Federal and other applicable laws.

12. l understand that if l have intentionally defaulted on my existing mortgage, engaged in fraud or if it is determined that any of my statements or any
information contained in the documentation that i provide are materially false and that i was ineligible for assistance under the Make Home Affordable
Program (MHA), Pacific Union Financial, LLC, the U.S. Department of the Treasury, or their respective agents may terminate my participation in iVlHA,
including any right to future benefits and incentives that otherwise would have been available under the program, and also may seek other remedies
available at law and in equity, such as recouping any benefits or incentives previously received.

13. The property that i am requesting mortgage assistance for is able to be lived in, and it has not been or is not at risk of being condemned. There has been
no change in the ownership of the property since l signed the documents for the mortgage that i want to modify.

14. iam willing to provide all requested documents and to respond to all Servicer questions in a timely manner. i understand that time is of the essence.

15. i understand that Pacific Union Financial, LLC will use the information in this document to evaluate my eligibility for a loan modification or short sale or
deed-in-lieu of foreclosure, but Pacific Union Financial, LLC is not obligated to offer me assistance based solely on the statements in this document or
other documentation submitted in connection with this request.

16. i understand that Pacific Union Financial, LLC will collect and record personal information including, but not limited to, my name, address, telephone
number, Social Security number, credit score, income, payment history, government monitoring information and information about account balances and
activity. i understand and consent to the disclosure of my personal information and the terms of any mortgage relief or foreclosure alternative that l
receive by Pacific Union Financial, LLC to (a) the U.S. Department of the Treasury; (b) Fannie Mae and Freddie Mac in connection with their responsibilities
under the Homeowner Affordability and Stability Plan; (c) any investor, insurer, guarantor or Servicer that owns, insures, guarantees or services my first
lien or subordinate lien (if applicable) mortgage loan(s); (d) companies that perform support services in conjunction with any other mortgage relief
program; and (e) any HUD-certified housing counselor.

17. i understand that l have the right to a copy of any property valuation used in connection with the decision on the request for a modification.

18. if l or someone on my behalf has submitted a Fair Debt Collection Practices Act Cease and Desist notice to my Servicer, l hereby withdraw such notice and
understand that the Servicer must contact me through the loan modification process or to find other alternatives to foreclosure.

The undersigned certifies under penalty of perjury that all statements in this document are true and correct.

 

Borrower Signature Social Security Number Date

 

Co-Borrower Signature Social Security Number Date

F2F RMA 0615

